Case: 17-14252   Date Filed: 04/11/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14252
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:16-cr-00005-LJA-TQL-9



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JIMMY TAYLOR,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (April 11, 2017)

Before TJOFLAT, NEWSOM and HULL, Circuit Judges.

PER CURIAM:
              Case: 17-14252    Date Filed: 04/11/2018   Page: 2 of 2


      Robert J. Pinnero, appointed counsel for Jimmy Taylor in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Taylor’s conviction and sentence are AFFIRMED.




                                         2